Name: 88/268/EEC: Commission Decision of 14 April 1988 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  animal product;  health
 Date Published: 1988-04-28

 Avis juridique important|31988D026888/268/EEC: Commission Decision of 14 April 1988 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community Official Journal L 107 , 28/04/1988 P. 0052 - 0053*****COMMISSION DECISION of 14 April 1988 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community (88/268/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 (1) thereof, Whereas a list of establishments in Argentina, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 86/414/EEC (3), as amended by Decision 87/205/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Argentina has revealed that the level of hygiene in certain establishments was altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 86/414/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 85. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 237, 23. 8. 1986, p. 36. (4) OJ No L 80, 24. 3. 1987, p. 35. ANNEX List of establishments 1.2.3 // // // // Approval No // Establishment // Address // // // // 13 // Swift Armour SA Argentina // Rosario, Santa FÃ © // 16 // Santa Elena // Santa Elena, Entre RÃ ­os // 20 // SA FrigorÃ ­fico Monte Grande // Monte Grande, Buenos Aires // 89 // Carcarana // Carcarana, Santa FÃ © // 1352 // FrigorÃ ­fico Meatex SA // Alejandro Korn, Buenos Aires // 1373 // El Centenario // Venado Tuerto, Santa FÃ © // 1383 // Barreca Hnos // Vivorata, Buenos Aires // 1399 // FRIA // Casilda, Santa FÃ © // 1822 // Meatex // Villa Ballester, Buenos Aires // 1921 // San Telmo SACIAFIF // Mar del Plata, Buenos Aires // 1930 // Vizental y CÃ ­a. SACIA // San JosÃ ©, Entre RÃ ­os // 1964 // Casasa SA // Dolores, Buenos Aires // 2067 // CÃ ­a. elaboradora de productos animales SAICAGT // Pontevedra, Buenos Aires // // //